NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-35165

                Plaintiff-Appellee,             D.C. Nos. 2:14-cv-00038-DWM
                                                          2:10-cr-00001-DWM
 v.

ALEXANDER WILLIAM FETTERS,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Alexander William Fetters appeals from the district court’s judgment

dismissing his 28 U.S.C. § 2255 motion. We have jurisdiction under 28 U.S.C.

§ 2253. We review de novo the district court’s denial of a section 2255 motion,

see United States v. Manzo, 675 F.3d 1204, 1209 (9th Cir. 2012), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fetters contends that his sentence as a career offender under U.S.S.G.

§ 4B1.1 is unconstitutional because Johnson v. United States, 135 S. Ct. 2551

(2015), invalidated U.S.S.G. § 4B1.2(a)(2)’s residual clause, and therefore his prior

criminal endangerment convictions no longer qualify as predicate crimes of

violence. Fetters’s argument is foreclosed. See Beckles v. United States, 137 S.

Ct. 886, 895 (2017) (holding that “the advisory Sentencing Guidelines are not

subject to a vagueness challenge under the Due Process Clause and that

§ 4B1.2(a)’s residual clause is not void for vagueness”).

      AFFIRMED.




                                         2                                     15-35165